'L EL)
                                                                 COURT OF APPEALS DIV.1
                                                                  STATE OF WASHINGTON

                                                                 2018 FEB -5 AM 9:02




      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Marriage of:        )
                                         )       DIVISION ONE
JOHN WILLIAM LAIDLAW,                    )
                                         )       No. 75876-4-1
                     Appellant,          )
                                         )       PUBLISHED OPINION
                 and                     )
                                         )
DANAE DIANA LAIDLAW,                     )
now known as DANAE DIANA                 )
ZOELLIN,                                 )
                                         )
                       Respondent.       )       FILED: February 5, 2018
                                         )

       DWYER, J. — In this domestic relations relocation action, John Laidlaw

appeals from the trial court's orders entering a parenting plan and ordering

Laidlaw to pay some of Danae Zoellin's attorney fees and costs. On appeal,

Laidlaw contends that the trial court erred by reducing his residential time with his

daughter. Laidlaw also contends that the trial court erred by ordering him to pay

some of Danae Zoellin's attorney fees and costs and by ordering wage

garnishment in the event that he defaulted on that obligation. Finding no error in

the issues warranting review, we affirm.
No. 75876-4-1/2




       John Laidlaw and Danae ZoeIlin were married on January 3, 2009.

Together the parties have one child—T.L. Following a trial, Laidlaw and ZoeIlin

were divorced on August 2, 2013. Judge Sean O'Donnell entered an order

concluding that Laidlaw had engaged in a series of acts that constituted domestic

violence and had engaged in abusive use of conflict. Judge O'Donnell also

entered a parenting plan pursuant to the marital dissolution. The parenting plan

incorporated the findings and conclusions concerning domestic violence as a

basis for certain restrictions imposed against Laidlaw.1 Judge O'Donnell also

ordered Laidlaw to pay $30,000 of Zoellin's attorney fees.2

       Laidlaw and ZoeIlin lived in Issaquah when T.L. was born. Prior to the

dissolution of their marriage, ZoeIlin entered an address confidentiality program,

moving multiple times out of fear for her safety. At the time the final dissolution

order was entered, ZoeIlin lived in Issaquah. In October 2014, ZoeIlin began a

new job in Seattle. ZoeIlin commuted from Issaquah to Seattle for one and a half

years before giving notice of her intent to relocate with the child in Seattle.

       Laidlaw opposed the relocation. In March 2016, Laidlaw filed a motion

objecting to the relocation and seeking to modify the 2013 parenting plan.

Laidlaw's proposed parenting plan removed the restrictions contained in the 2013

parenting plan and made him the primary residential parent. In April 2016, the




       1 The 2013 parenting plan required Laidlaw to complete certain counseling and treatment
requirements prior to having unsupervised visitation with T.L. The 2013 parenting plan also
designated ZoeIlin as the sole decision-maker.
       2 These fees were never paid. The fee obligation was discharged in Laid law's
subsequent bankruptcy.

                                            - 2-
No. 75876-4-1/3

trial court entered an order permitting ZoeIlin to temporarily relocate with the child

to Seattle pending trial. ZoeIlin moved to Seattle in July 2016.

        Following trial, the trial court entered an order permitting ZoeIlin to relocate

with T.L.3 The trial court found that(1) there were no agreements between the

parents concerning moving with the child,(2) relocation would not affect the

relationship between the child and either parent,(3)the history of domestic

violence continued to affect the parents' relationship, and (4) permitting

relocation would not impact the child's future, quality of life, resources or

opportunities as a result of the move. The trial court also found that Laidlaw had

failed to rebut the presumption that the benefit of the change to the child and the

relocating parent outweighed the detrimental effect of the relocation. Finally, the

trial court found that, in light of the relocation, there were valid reasons to alter

the parenting plan and that such changes were in the best interest of the child.

       After considering the financial affidavits and declarations submitted by

both parties, the trial court found that ZoeIlin needed financial assistance to pay

her attorney fees and costs and that Laidlaw had the ability to pay those fees and

costs. The trial court ordered Laidlaw to pay $15,3604 of Zoellin's attorney fees

and costs after finding that such an amount was reasonable. The trial court also

ordered the Washington State Division of Child Support to collect $1,000 each

month via immediate wage garnishment should Laidlaw fail to satisfy the

judgment within 90 days.


       3 Laidlaw   does not appeal this order.
       4 The  trial court ordered Laidlaw to pay $360 of Zoellin's costs in the judgment summary.
Elsewhere in the judgment, in paragraph 11, the court listed $350 as the amount of costs to be
paid. Neither party has assigned error to the discrepancy.

                                              - 3-
No. 75876-4-1/4

        The parenting plan entered by the trial court incorporated the findings of

domestic violence and abusive use of conflict outlined in the dissolution and 2013

parenting plan.5 As with the 2013 parenting plan, the 2016 parenting plan

contained detailed residential provisions concerning the residential time

schedule. In light of the relocation, the total residential time allocated to Laidlaw

in the 2016 parenting plan is less than the total time allocated in the 2013

parenting plan.6 Laidlaw appeals from the entry of the 2016 parenting plan and

related orders.

                                                11

        Laidlaw first contends that the trial court erred by entering the 2016

parenting plan. This is so, he asserts, because the trial court failed to make any

findings to support its decision to alter the residential schedule. We disagree.

                                                A

        We review a trial court's decision concerning the welfare of children for an

abuse of discretion. In re Marriage of Horner, 151 Wash. 2d 884, 893, 93 P.3d 124

(2004). A court abuses its discretion when its decision is manifestly

unreasonable or based upon untenable grounds or reasons. Salas v. Hi-Tech

Erectors, 168 Wash. 2d 664, 668-69, 230 P.3d 583(2010). "A court's decision is



         5 Because Laidlaw had completed treatment by this time, the 2016 parenting plan
contained no restrictions on Laidlaw's visitation.
         6 For example, the 2013 parenting plan originally granted Laidlaw residential care during
the school year every other weekend and, on opposite weeks, after school Wednesday through
after school Friday. Conversely, the 2016 parenting plan eliminated the mid-week overnights and
provided Laidlaw with a few hours on alternating Wednesdays and overnight care every other
weekend. However, the 2016 parenting plan increased the residential time granted to Laidlaw
during the summers—allowing him to care for T.L. every other week rather than every other
weekend and alternating Wednesdays through Fridays. Nevertheless, the practical effect of the
alterations resulted in a reduction of the total amount of residential time allocated to Laidlaw.

                                              -4-
No. 75876-4-1/5

manifestly unreasonable if it is outside the range of acceptable choices, given the

facts and the applicable legal standard; it is based on untenable grounds if the

factual findings are unsupported by the record; it is based on untenable reasons

if it is based on an incorrect standard or the facts do not meet the requirements

of the correct standard." In re Marriage of Littlefield, 133 Wash. 2d 39, 47, 940 P.2d

1362(1997). Unchallenged findings of fact are verities on appeal and

unchallenged conclusions of law become the law of the case. Rush v.

Blackburn, 190 Wash. App. 945, 956, 361 P.3d 217(2015).

       The child relocation act(CRA), RCW 26.09.405-.560, provides certain

notice requirements and standards for changing the primary residence of a child

who is the subject of a court order regarding residential time. "If a person entitled

to residential time or visitation objects to a child's relocation, the person seeking

to move the child may not relocate the child without court approval." In re

Marriage of McNaught, 189 Wash. App. 545, 553, 359 P.3d 811 (2015). The CRA

imposes a rebuttable presumption that relocation will be permitted and requires

trial courts to consider 11 factors when determining whether the detrimental

effects of relocation outweigh the benefits to both the child and the parent

seeking to relocate. RCW 26.09.520. These considerations include any prior

agreements between the parents, the effect of the relocation on the child's

physical, educational, and emotional development, the quality of life and

opportunities available to the child before and after relocation, and any

alternatives to relocation. RCW 26.09.520(2),(3),(6),(7), (9).




                                          5
No. 75876-4-1/6

       A court order permitting or restraining the relocation of a child may

necessitate modification of an existing parenting plan. A trial court's ability to

modify a parenting plan is controlled by statute. McDevitt v. Davis, 181 Wash. App.
765, 769, 326 P.3d 865 (2014).

       RCW 26.09.260 sets forth the predicates for modification of a parenting

plan. Pursuant to that statute, modification is generally prohibited absent a

finding that "a substantial change has occurred in the circumstances of the child

or the nonmoving party and that the modification is in the best interest of the child

and is necessary to serve the best interests of the child." RCW 26.09.260(1). In

addition, modification of a parenting plan generally requires one of the following:

(a)the assent of both parents,(b)the integration of the child into the family of the

petitioner with the consent of the other parent,(c) a finding that the child's

present environment is detrimental to the child's physical, mental, or emotional

health and the harm likely to be caused by a change of environment is

outweighed by the advantage of a change to the child, or(d) parental

noncompliance with the residential time provisions in the parenting plan that has

resulted in the nonmoving parent being held in contempt of court at least twice

within three years. RCW 26.09.260(2).

       But an exception to the statutory predicates set forth in RCW 26.09.260(1)

and (2) exists when modification is based on a court's order permitting relocation.

Modification of a parenting plan based on relocation is governed by RCW

26.09.260(6). That statute provides:

       The court may order adjustments to the residential aspects of a
       parenting plan pursuant to a proceeding to permit or restrain a
No. 75876-4-1/7

      relocation of the child. The person objecting to the relocation of the
      child or the relocating person's proposed revised residential
      schedule may file a petition to modify the parenting plan, including
      a change of the residence in which the child resides the majority of
      the time, without a showing of adequate cause other than the
      proposed relocation itself. A hearing to determine adequate cause
      for modification shall not be required so long as the request for
      relocation of the child is being pursued. In making a determination
      of a modification pursuant to relocation of the child, the court shall
      first determine whether to permit or restrain the relocation of the
      child using the procedures and standards provided in RCW
      26.09.405 through 26.09.560. Following that determination, the
      court shall determine what modification pursuant to relocation
      should be made, if any, to the parenting plan or custody order or
      visitation order.

RCW 26.09.260(6)(emphasis added).

      "[T]he relocation petition itself is a basis for modifying a parenting plan."

Davis, 181 Wash. App. at 771. Indeed, "[r]elocations involve new time and distance

factors that will inevitably require dramatic changes to a parenting plan. ... A

trial court decision is not based on untenable grounds simply because it favors

one parent against another." In re Marriage of Fahey, 164 Wash. App. 42, 68, 262
P.3d 128 (2011). "[A] trial court need not support each term of a parenting plan

with specific factual findings. Rather, a trial court has broad discretion to

structure a parenting plan, guided by the provisions of the applicable statutes."

McNauqht, 189 Wash. App. at 563.



       The trial court entered numerous factual findings supporting its order

permitting relocation, including that relocation was in the best interest of the child.

The trial court also found that, in light of the relocation, there were valid reasons

to modify the 2013 parenting plan. The trial court noted that the modified


                                          7
No. 75876-4-1/8

parenting plan did not change the parent with whom T.L. resided the majority of

the time. The trial court found that Laidlaw had not rebutted the presumption that

the benefits of relocation outweighed its detrimental effects.

       Laidlaw does not assign error to the trial court's order permitting

relocation. Neither does Laidlaw assign error to any factual findings or

conclusions in that order. Rather, Laidlaw assigns error to the reduction in

residential time provided to him during the school year in the modified parenting

plan, asserting that the trial court failed to support that change with factual

findings.

       Laidlaw first characterizes the reduction in residential time as a

"restriction" in the residential schedule and asserts that the trial court failed to find

that the restriction was necessary or required to protect the child from harm.

Laidlaw's assertion is puzzling. The modified parenting plan explicitly contains

"no restrictions." Rather, the trial court's finding of domestic violence---which

Laidlaw does not challenge on appeal—simply precludes him from making major

decisions concerning T.L.'s school, health care, and child care. The change to

the residential schedule in the modified parenting plan is not a restriction.

       Laidlaw next contends that the trial court should have made findings

concerning whether the proposed changes to the residential schedule were

necessary consequences of the relocation, whether the changes were in the best

interest of the child, and whether the changes were necessary to protect the child

from physical, mental, or emotional harm. In support of these contentions,

Laidlaw relies on the general predicates for modification of a permanent


                                           8
No. 75876-4-1/9

parenting plan, RCW 26.09.260(2), as well as the general policy considerations

behind dissolution proceedings, RCW 26.09.002.7

        As a preliminary matter, none of the findings sought by Laidlaw are

required by the plain language of the statute. Rather, all of the necessary

findings pertaining to the impact of relocation on the child were appropriately

made in the trial court's unchallenged order permitting relocation. See McNaught,

189 Wn. App. at 553(discussing findings required by the CRA). Once the trial

court entered its order permitting relocation, it was then required to "determine

what modification pursuant to relocation should be made, if any, to the parenting

plan." RCW 26.09.260(6). It is the decision to authorize the relocation that

provides the basis for modification. Davis, 181 Wash. App. at 771. It does not

follow that, after making the necessary findings and entering an order permitting

relocation, the trial court could be left without the authority to modify the

residential schedule absent an additional finding that the present residential

schedule is harmful to the child.8

        Moreover, Laid law's assertion—that the modification statute places

additional burdens on parents seeking to relocate with a child—ignores the

straightforward and comprehensive process set forth by the CRA and RCW

26.09.260(6). Prior to the enactment of the CRA, a parent's ability to unilaterally



         7 RCW 26.09.002 provides, in pertinent part, that the best interests of the child are
"ordinarily served when the existing pattern of interaction between a parent and child is altered
only to the extent necessitated by the changed relationship of the parents or as required to
protect the child from physical, mental, or emotional harm."
         8 Laidlaw directs our attention to a recent unpublished decision from a different division of
this court that supports his contrary position. That opinion cites no authority for its application of
RCW 26.09.260(2) to modifications entered pursuant to relocation. We do not find that opinion
persuasive.
                                                -9-
No. 75876-4-1/10

relocate with a child was heavily litigated and fraught with uncertainty. See 2000

ANAL LEGISLATIVE REPORT, 56th Wash. Leg., at 78 ("Washington's laws do not

explicitly address when a parent may or may not relocate a child and whether the

parent must notify the other parent before relocation occurs."). In 1997, our

Supreme Court held that trial courts lacked the authority to restrict a parent from

unilaterally relocating with a child absent a limiting factor that warranted a

restriction in the residential schedule. Littlefield, 133 Wash. 2d at 56-57. In 1999,

our Supreme Court held that a parent could seek a "minor" modification to the

residential schedule, pursuant to RCW 26.09.260(5), after demonstrating a bona

fide reason for the relocation. In re Marriage of Pape, 139 Wash. 2d 694, 696, 989
P.2d 1120 (1999). As a corollary, a parent could object to a proposed relocation

by showing that(1) no bona fide reason existed for the move, or(2)the move

would be "detrimental to the child and the harm suffered will be beyond the

normal distress a child suffers due to travel, infrequent contact with a parent, or

other hardships which predictably result from a move following dissolution."

Pape, 139 Wash. 2d at 696.

       By enacting the CRA, our legislature sought to supersede both Littlefield

and Pape and provide trial courts with clear authority to permit or restrain the

relocation of a child. It did so by establishing the statutory presumption that

relocation would be permitted and by creating the 11 factors for trial courts to

weigh when considering a parent's objection to relocation. See 2000 FINAL

LEGISLATIVE REPORT, 56th Wash. Leg., at 78. Many of the considerations

weighed by trial courts during relocation proceedings are duplicative of the


                                        - 10-
No. 75876-4-1/1 1

general predicates to modification of a parenting plan. Accordingly, parental plan

modifications made pursuant to relocation are exempted from those general

predicates. RCW 26.09.260(1),(6).

       Finally, Laidlaw complains that the trial court failed to support its

alterations to the residential schedule with findings establishing that each change

was necessary. But, again, there is no such requirement. Alterations to the

residential schedule are a necessary byproduct of the trial court's order

permitting relocation. Such changes are expressly authorized by statute. RCW

26.09.260(6). There is no requirement for trial courts to make individual factual

findings justifying each change made to a residential schedule in light of a

relocation order.

       There was no error.

                                          111

                                          A

       Laidlaw next contends that the trial court erred by ordering him to pay

some of Zoellin's attorney fees and costs. This is so, he asserts, because the

trial court failed to make any findings to support such an award.

       We review an award of attorney fees and costs for an abuse of discretion.

Tribble v. Allstate Prop. & Gas. Ins. Co., 134 Wash. App. 163, 170, 139 P.3d 373

(2006). A trial court abuses its discretion when its decision is manifestly

unreasonable or exercised on untenable grounds or for untenable reasons.

Littlefield, 133 Wash. 2d at 46-47. "To withstand appeal, a fee award must be

accompanied by findings of fact and conclusions of law to establish a record
No. 75876-4-1/12

adequate for review." Eagle Point Condo. Owners Ass'n v. Coy, 102 Wash. App.
697, 715, 9 P.3d 898(2000). Pursuant to RCW 26.09.140, a trial court may

award attorney fees after consideration of the financial resources of each party.

       Here, the trial court entered findings and conclusions regarding attorney

fees and costs in its order permitting relocation. The trial court found that "Danae

ZoeIlin incurred fees and costs, and needs help to pay those fees and costs.

John Laidlaw has the ability to help pay fees and costs and should be ordered to

pay the amount as listed in the Money Judgment in section 12 below. The court

finds that the amount ordered is reasonable." The trial court awarded ZoeIlin
                                 1


$15,000 in fees and $360 in costs.

       Laidlaw does not assign error to the trial court's order permitting

relocation. Neither does Laidlaw assign error to the factual findings in that order.

Rather, Laidlaw attempts to characterize the trial court's findings as legal

conclusions that lack factual support. His attempt fails.

       The trial court's decision concerning attorney fees and costs was made

after considering the financial affidavits and declarations submitted by both

parties. The trial court also considered the testimony of the parties during trial—

testimony that directly addressed financial need and ability to pay. The trial court

then made factual findings that are supported by the record. Consideration of the

financial need and ability to pay of the parties in light of the financial affidavits,

declarations, and trial testimony is sufficient to support an award of attorney fees.

McNaught, 189 Wash. App. at 568-69.

       There was no abuse of discretion.


                                         -12-
No. 75876-4-1/13




        Laidlaw also contends that the trial court erred by ordering the Division of

Child Support to collect $1,000 per month from Laidlaw as a support obligation in

the event that he failed to pay the judgment against him within 90 days. The

parties agree that Laidlaw has paid the principal balance of the judgment entered

against him and that, as a result, his wages will not be garnished.

       "A case is moot if a court can no longer provide effective relief." State v.

Gentry, 125 Wash. 2d 570, 616, 888 P.2d 1105(1995). Appellate courts avoid

considering moot issues in order "to avoid the danger of an erroneous decision

caused by the failure of parties, who no longer have an existing interest in the

outcome of a case, to zealously advocate their position." Orwick v. City of

Seattle, 103 Wash. 2d 249, 253,692 P.2d 793(1984).

        Here, there is no effective relief that we could provide concerning this

issue. Laidlaw has paid the principal balance due to Zoellin and concedes that

his wages will not be garnished as a result. Moreover, the record reveals that the

Division of Child Support refused to garnish Laidlaw's wages as a support

obligation.

        The issue is moot and need not be further addressed.



        Finally, Zoellin seeks an award of appellate fees pursuant to RCW

26.09.1409 and also on the basis of Laidlaw's asserted intransigence.



        9 That statute provides, "[u]pon any appeal, the appellate court may, in its discretion,
order a party to pay for the cost to the other party of maintaining the appeal and attorneys' fees in
addition to statutory costs." RCW 26.09.140.
                                               -13-
No. 75876-4-1/14

       Having considered the arguments set forth by both parties and the record

before us, we exercise our discretion and decline to award appellate fees to

either party.

       Affirmed.



We concur:




                                      - 14 -